ORflffiIruAt
          Iln   tbe SHniteD        Ststeg @ourt of JfeDerat [,laims
                                          No. l8-064C

                                    (Filed: January 26, 2018)                    FILED
                                   NOT FOR PUBLICATION                         JAN 2 6 20,8


                                                                            '3;?,??'jll^,[
MITCHELL T. TAEBEL,

                      Plaintiff,
                                                           Pro Se Complaint; Sua Sponte
                                                           Dismissal for Want of
                                                           Jurisdiction; RCFC l2(hX3).
THE I.JNITED STATES,

                      Defendant.



                                            ORDER

       The following items are currently before the court in this matter: (1) the complaint
of oro se plaintiff Mitchell Taebel, ECF No. l, filed under seal on January 12,2018',1
(2) plaintiff s application to proceed in forma oauperis, ECF No. 4, filed January 12,
2018; (3) a motion to subpoena all case evidence, ECF No. 8, filed January 22,2018;
and, (4) an unfiled, one-page submission from plaintiff received in the clerk's office on
January 23,2018 that purports to be a corrected first page to plaintiffs complaint in this
matter. Because the court lacks jurisdiction over plaintiff s claims, the court must
dismiss this case pursuant to Rule l2(hX3) of the Rules of the United States Court of
Federal Claims (RCFC). See RCFC l2(hX3) ("If the court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action.").

I.     Background

       Plaintiff s complaint states that it is a petition that "raises constitutional violations
by the city [Los Angeles] to the U.S. Court." Compl., ECF No. I at 1. at I . Indeed, the
complaint names the City of Los Angeles as the defendant in this suit. Id. The
one-paragraph complaint alleges that local police and the district attorney violated

I      Upon receipt, the clerk's office filed plaintiff s complaint under seal because it
contained personal identifiers, i.e., his social security number.




                                                         '\:\t-\..fr:rV\\\r:i\\:'r-\S3>\b
plaintiff   s   rights. Id. Plaintiff seeks monetary damages in the amount of $250,000,000.
Id.

II.    Pro Se Litigants

       The court acknowledges that p1q se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS, 828 F.2d 1555, 1558 (Fed. Cir.
1987). Therefore, plaintiff s complaint has been reviewed carefully to ascertain whether,
given the most favorable reading, it supports jurisdiction in this court.

IL     Jurisdiction

        "A court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt." Arctic Comer. Inc. v. United States,845 F.2d 999, 1000 (Fed.
Cir. 1988) (citation omitted). The Tucker Act delineates this court's jurisdiction. 28
U.S.C. $ l49l (2012). That statute "confersjurisdiction upon the Court ofFederal
Claims over the specified categories of actions brought against the United States." Fisher
v. United States , 402 F .3d 1167 , ll72 (Fed. Cir. 2005) (en banc) (citations omitted).
These include money damage claims against the federal government founded upon the
Constitution, an act of Congress, a regulation promulgated by an executive department,
any express or implied contract with the United States, or any claim for liquidated or
unliquidated damages in cases not sounding in tort. Id. (citing 28 U.S.C. $ la9l(aXl)).

III.   Analysis

        Plaintiff s complaint2 alleges civil rights violations by the arresting police officers
and the district attorney in Los Angeles. It is well settled that violations of constitutional
rights, such as the rights to due process and equal protection, do not fall within this
court's jurisdiction. Brown v. United States, 105 F.3d 621,624 (Fed. Cir. 1997).
Further, the only proper defendant in this court is the United States. Eg", United States v.
Sherwood, 312 U.S. 584, 588 (1941) (citations omitted). Because plaintiff seeks relief
based on civil rights violations committed by local police officers and a district attorney,
his claims are not within the jurisdiction of this court. !4, Jefferson v. United States,
104 Fed. CI.81,88-89 (2012).




'z      On January l l, 2018, one day before the current complaint was filed, the clerk's
office filed an almost identical complaint from this gq se plaintiff alleging more or less
the same claims stemming from the same operative facts. See Taebel v. United States,
Case No. 18-063C. That case is also dismissed by separate order filed this date.
IV.    Conclusion

        The complaint in this case must be dismissed.3 Plaintiff s application to proceed
 in forma pauperis is GRANTED for the limited purpose of determining this court's
jurisdiction. Plaintiff s motion to subpoena all case evidence, ECF No. 8, filed January
22,2018., is DENIED as moot. The clerk's office is direct to RETURN plaintiff s one-
page submission, received on January 23,2018, to plaintiff, UNFILED.4 The Clerk of
 Court is directed to ENTER judgment for defendant DISMISSING plaintiff s complaint
 for lack ofjurisdiction, without prejudice, pursuant to RCFC 12(hX3).

      Additionally, the clerk's office is directed to retum any future filings not in
compliance with this court's rules to plaintiff, unhled, without further order of the court.

       IT IS SO ORDERED.




                                                   PATRICIA E. CAMP




'       The court has considered transfer of this suit to another federal court, but declines
to do so because civil rights claims in Califomia are subject to a one-year statute of
limitations, a period which has run on the claims asserted here. See. e.g., Silva v. Crain,
 169 F.3d 608, 610 (9th Cir. 1999).


'      The one-page submission received by the clerk's office appears to have been
intended for another of plaintiffs cases filed in this court. Thus, it must be retumed to
plaintifl unfiled. Even if that page were allowed to be filed, it would not change the
court's iurisdictional analvsis in this matter.